Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-18, 20-26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the apparatus of independent claim 8, the method of independent claim 13, the apparatus of independent claim 21, the non-transitory storage medium of independent claim 29, the non-transitory storage medium of independent claim 30, the apparatus of independent claim 31, and the apparatus of independent claim 32.  
The prior art is particularly deficient regarding parsing a bitstream to obtain a first identifier, and a first motion vector difference of a current picture block; when a value of the first identifier is a first preset value, determining a second motion vector difference of the current picture block based on the first motion vector difference, wherein the first motion vector difference belongs to motion information of the current picture block in a first direction, and the second motion vector difference belongs to motion information of the current picture block in a second direction; and when the value of the first identifier is a second preset value, parsing the bitstream to obtain the second motion vector difference, as described by claims 1, 8, 30, and 32.
The prior art of record is also particularly deficient regarding determining a first motion vector difference of a current picture block and a first identifier, wherein when a value of the first identifier is a first preset value, the first identifier is used to indicate that a second motion vector difference of the current picture block is determined based on the first motion vector difference, wherein the first motion vector difference belongs to motion information of the current picture block in a first direction, and the second motion vector difference belongs to motion information of the current picture block in a second direction; encoding the first identifier and the first motion vector difference into a bitstream; and when the value of the first identifier is a second preset value, determining the second motion vector difference of the current picture block, and encoding the second motion vector difference into the bitstream, as described by claims 13, 21, 29, and 31.
Claims 2-5, 7, 9-12, 14-18, 20, 22-26, and 28 are dependent upon claims 1, 8, 13, and 21, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482